Order denying motion for retaxation of costs reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We are of opinion that under the language of the order of reversal defendants were entitled to tax but a single bill of costs jointly, both of the trial and of the appeal. (See Matter of Kinn, 139 App. Div. 766, 768.) We are also of opinion that appellants (respondents here) were not entitled to tax the item for making and serving amendments to the case on appeal, which case they were themselves obliged to make and serve. As to the item for premium paid upon the giving of the surety company bond, such bond not having been ordered by the court, the item is not taxable. (Greenbaum v. Berenson, 217 App. Div. 774.) Young, Rich, Kapper, Lazansky and Hagarty, JJ., concur. Settle order on notice.